IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 9, 2009
                                     No. 08-10699
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

LAZARO JUAREZ-MEJIA,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                               No. 3:08-CR-34-ALL




Before SMITH, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Lazaro Juarez-Mejia appeals his sentence. He argues that the district
court erred in assessing a sixteen-level increase under U.S.S.G. § 2L1.2(b)(1)-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10699

(A)(ii) based on a finding that he had a prior conviction for a crime of violence
(“COV”). He contends that his Indiana conviction of aiding attempted battery
with a deadly weapon is not a COV, because it is neither an enumerated offense
nor has as an element the use, attempted use, or threatened use of force.
      This court reviews de novo the district court’s interpretation of the sen-
tencing guidelines. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
Cir. 2008). Although the statute of conviction does not specifically require the
use of force, the prior conviction qualifies as a COV under § 2L1.2, because “the
touching of an individual with a deadly weapon creates a sufficient threat of
force to qualify as a crime of violence.” United States v. Dominguez, 479 F.3d
345, 348 (5th Cir. 2007). Therefore, the court did not err in assessing the in-
crease.
      The judgment is AFFIRMED.




                                       2